IN THE UTAH COURT OF APPEALS

                                     ‐‐‐‐ooOoo‐‐‐‐

Jose Ramirez,                              )          PER CURIAM DECISION
                                           )
      Petitioner,                          )           Case No. 20111055‐CA
                                           )
v.                                         )
                                           )                  FILED
Labor Commission; Auction Direct           )             (February 24, 2012)
Automotive, Inc.; and Auto Owners          )
Insurance Company,                         )              2012 UT App 54
                                           )
      Respondents.                         )

                                         ‐‐‐‐‐

Original Proceeding in this Court

Attorneys:      W. Scott Lythgoe, Ogden, for Petitioner
                Lori L. Hansen and Mark R. Sumsion, Salt Lake City, for Respondents
                Auction Direct Automotive, Inc. and Auto Owners Insurance Company

                                         ‐‐‐‐‐

Before Judges McHugh, Voros, and Orme.

¶1     Petitioner Jose Ramirez challenges the Utah Labor Commission’s (the
Commission) decision denying him workers’ compensation benefits. This case is before
the court on Respondents’ motion for summary disposition.

¶2     On August 2, 2010, Ramirez was working with Auction Direct Automotive, Inc.
(Auction Direct) as a car detailer. While at work, Ramirez felt a spasm in his low back
and fell to the ground in pain. Dr. James Arango examined Ramirez on August 2, and
diagnosed him with “acute myofascial strain of the low back.” Dr. Arango did not state
that there was a causal relationship between Ramirez’s work activities on August 2,
2010, and his back strain and did not complete a Physician’s Initial Report of Work
Injury. On August 13, 2010, Dr. Jay Yates evaluated Ramirez as having low back strain,
but he also did not complete a Physician’s Initial Report of Work Injury. The
Administrative Law Judge (ALJ) found that Dr. Yates did not make any statements
connecting Ramirez‘s back strain and his employment. On May 24, 2011, Dr. Deborah
Mattingly performed an independent medical examination in which she concluded,
“There is no causal medical connection between Mr. Ramirez’s current complaints and
the alleged industrial accident.” The ALJ found that while Ramirez initially denied any
back problems prior to August 2, 2010, he later admitted that he had worn a back brace
for low back pain. The ALJ found by a preponderance of the evidence that prior to
August 2, 2010, Ramirez “suffered routine bouts of low back pain for which he wore a
back brace one to four times per month.” Ramirez also admitted, and the ALJ so found,
that he suffered back pain on August 1, the day before the incident. Because there was
no medical opinion “stating a causal connection between Mr. Ramirez’s complaints of
low back pain and his work activities on August 2, 2010,” the ALJ found that “Mr.
Ramirez failed to meet his burden of establishing by a preponderance of the evidence
that a medical causal connection exists between his low back problems and anything he
did at work for Auction Direct on August 2, 2010.”

¶3     The Labor Commission affirmed the ALJ’s decision. The Commission found that
while Dr. Arango diagnosed Ramirez with an acute myofascial strain of his low back,
he “did not opine that Mr. Ramirez’s low‐back condition was medically caused by his
work for Auction Direct.” Although Dr. Yates’s treatment notes stated that Ramirez
was drying a car when he “apparently . . . overdid it and injured his back,” the
Commission read that statement “as Dr. Yates recounting the alleged accident as
described by Mr. Ramirez, not [as] an opinion connecting the medical cause of Mr.
Ramirez’s low‐back condition to his employment.” Finally, the Commission concluded,
“Mr. Ramirez made no proffer of medical evidence supporting the position that his
employment medically caused his low‐back condition other than Dr. Yates’s ambiguous
statement and the treatment report of Dr. Arango, who likewise found no medically
demonstrable causal connection between Mr. Ramirez’s low‐back condition and his
employment.” The Commission also rejected Ramirez’s claim that the ALJ abused his
discretion by not appointing a medical panel.




20111055‐CA                                2
¶4      An employee “who is injured . . . by accident arising out of and in the course of
the employee’s employment,” may recover compensation.1 Utah Code Ann.
§ 34A‐2‐401(1) (2011). “Limiting compensation to accidents ‘arising out of and in the
course of . . . employment,’ see Utah Code Ann. § 34A‐2‐401(1), requires the party
seeking compensation to prove both an ‘accident’ and ‘a causal connection between the
injury and the employment.’” Murray v. Labor Comm’n, 2012 UT App 33, ¶ 7 (quoting
Allen v. Indus. Comm’n, 729 P.2d 15, 18 (Utah 1986)). “[C]ausation is a two‐fold concept
encompassing both medical causation and legal causation.” Id. To demonstrate
medical causation, a “claimant must show by evidence, opinion, or otherwise that the
stress, strain, or exertion required by his or her occupation led to the resulting injury or
disability.” Allen, 729 P.2d at 27 (Utah 1986). If a claimant “cannot show a medical
causal connection, compensation should be denied.” Id. That symptoms unrelated to
work activities develop while an employee is at work does not in itself establish medical
causation. See id. at 25. If we determine that the Commission properly concluded that
medical causation was not established, it is not necessary to consider legal causation.
See Hymas v. Labor Comm’n, 2008 UT App 471, ¶ 8, 200 P.3d 218.

¶5     Ramirez disputes the Commission’s determination that the medical records did
not establish medical causation. We review the Commission’s application of the
causation test “for an abuse of discretion, applying a test of reasonableness and
rationality.” See Murray, 2012 UT App 33, ¶ 27; see also Smith’s Food & Drug, Inc. v. Labor
Comm’n, 2011 UT App 67, ¶ 6, 250 P.3d 1008 (stating that the Commission’s
determination will be upheld unless it “exceeds the bounds of reasonableness and
rationality”). We conclude that the Commission’s determination that Ramirez did not
provide sufficient evidence to establish medical causation by a preponderance of the
evidence was both reasonable and rational and therefore must be upheld.



       1
       Ramirez argues that he should recover compensation for injuries “in any way
contracted, sustained, aggravated, or incurred by the employee in the course of or
because of or arising out of the employee’s employment.” See Utah Code Ann.
§ 34A‐2‐105(1) (2011). However, section 34A‐2‐105(1) is the “exclusive remedy
provision,” which is intended to describe the wide range of actions and claims that are
unavailable to an employee seeking to recover against an employer for an alleged
industrial injury by any means other than a workers’ compensation proceeding.




20111055‐CA                                  3
¶6     Ramirez also claims that the ALJ abused his discretion by not referring the case
to a medical panel. Rule 602‐2‐2 of the Utah Administrative Code requires referral to a
medical panel “where one or more significant medical issues may be involved,” which
“must generally be shown by conflicting medical reports.” Utah Admin. Code
R602‐2‐2. “Whether there are conflicting medical reports is a question of fact.” Brown &
Root Indus. Serv. v. Industrial Comm’n, 947 P.2d 671, 677 (Utah 1977). The Commission
found that based upon the information before the ALJ at the time of the hearing, there
were no conflicting medical reports. See generally Hymas, 2008 UT App 471, ¶ 12. That
factual finding is clearly supported by the record. Accordingly, the Commission’s
decision that the ALJ was not required to submit the case to a medical panel does not
exceed the bounds of reason and rationality. See id.

¶7  We grant Respondents’ motion for summary affirmance and affirm the Labor
Commission’s decision.




____________________________________
Carolyn B. McHugh,
Presiding Judge




____________________________________
J. Frederic Voros Jr.,
Associate Presiding Judge




____________________________________
Gregory K. Orme, Judge




20111055‐CA                                4